NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-1411-18T2

XCALIBUR COLLECTIONS,
LLC and ANDREA LOIACONO,

          Plaintiffs-Appellants,

v.

ANDREW J. KARCICH,

     Defendant-Respondent.
____________________________

                   Argued telephonically May 4, 2020 –
                   Decided June 9, 2020

                   Before Judges Fasciale and Moynihan.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Burlington County, Docket No. L-1632-15.

                   Mark J. Molz argued the cause for appellants.

                   Fardene Emmanuela Blanchard argued the cause for
                   respondent (Lynch & Karcich LLC, attorneys; Fardene
                   Emmanuela Blanchard, on the brief).

PER CURIAM
      Plaintiff Andrea Loiacono appeals from an October 19, 2018 order

awarding $5653.62 in sanctions against plaintiffs and their counsel, Mark J.

Molz, Esq., in favor of defendant Andrew Karcich. On October 19, 2019, the

judge provided extensive oral reasons for her rulings and the sanctions. We

affirm.

      Karcich represented J.P. and V.P. in a small-claims lawsuit filed by

plaintiffs (the underlying suit). On March 6, 2015, Karcich filed a counterclaim

on behalf of J.P. and V.P., alleging breach of contract, violation of the New

Jersey Consumer Fraud Act, N.J.S.A. 56:8-1 to -20, conversion, fraud, and the

right of replevin. The counterclaim sought reimbursement for items plaintiffs

sold on eBay and the return of items that J.P. and V.P. delivered to plaintiffs but

never sold. The counterclaim in the underlying suit also sought compensatory

damages, interest, attorney's fees, and costs of suit. Because the counterclaim

exceeded the monetary limit of the small-claims court, the judge transferred the

underlying suit to the special civil part.

      While the underlying lawsuit was pending, plaintiffs filed this Law

Division complaint against J.P., V.P., and Karcich, alleging Karcich wrote two

letters to eBay that defamed plaintiffs. The underlying lawsuit settled, but this

case remained.


                                                                           A-1411-18T2
                                         2
      Karcich removed himself as counsel for J.P. and V.P. after being named

as a defendant in this suit, signing a substitution of attorney. On September 17,

2015, plaintiffs filed a second amended complaint, which Karcich sought to

dismiss, arguing that plaintiffs failed to state a claim upon which relief could be

granted, R. 4:6-2(e), because even if the statements in the letters to eBay were

defamatory, he was protected from liability under the litigation privilege. On

May 26, 2016, the motion judge granted Karcich's motion to dismiss, finding

the litigation privilege protected Karcich. Karcich filed a motion for attorney's

fees and costs on June 15, 2016, which plaintiffs opposed. One day later,

plaintiffs appealed the judge's order dismissing their complaint. Karcich filed a

motion with us, seeking to dismiss plaintiffs' appeal or remand the matter for

the motion judge to determine Karcich's motion for sanctions, but we denied his

motion. We then concluded that the litigation privilege applied and affirmed.

Xcalibur Collections, LLC v. Karcich (Karcich I), A-4474-15 (App. Div. Oct.

31, 2017) (slip op. at 9-10).

      After our decision in Karcich I, the motion judge held a hearing as to the

sanctions issue on November 17, 2017. The judge ordered the parties to conduct

discovery, and she scheduled a return date on the motion for February 2, 2018.

Karcich subpoenaed documents and sought to depose plaintiffs' counsel.


                                                                           A-1411-18T2
                                        3
Plaintiffs filed a motion to quash the subpoena and, after the parties appeared

before the motion judge on March 2 and April 13, 2018, the judge denied

plaintiffs' motion to quash, ordering plaintiffs to comply with Karcich's

discovery requests. Plaintiffs failed to do so. On July 20, 2018, the parties again

appeared on the sanctions issue, and several hearing dates later, the judge issued

the order under review.

      On appeal, plaintiffs argue: (1) Their complaint was not frivolous; (2)

they brought the action in good faith; (3) the judge abused her discretion; (4)

Karcich represented himself and therefore he was not entitled to counsel fees;

and (5) Shimm v. Toys From the Attic, Inc., 375 N.J. Super. 300 (App. Div.

2005), required the dismissal of defendant's motion for sanctions because the

first appeal was pending.

                                        I.

      We begin by addressing plaintiffs' arguments that their complaint was not

frivolous, that they brought the action in good faith, and that the judge abused

her discretion by granting Karcich attorney's fees and costs. Karcich moved for

attorney's fees and costs under Rule 1:4-8(b) and the frivolous litigation statute,

N.J.S.A. 2A:15-59.1.




                                                                           A-1411-18T2
                                        4
      We review an award of sanctions and attorney's fees for an abuse of

discretion. Occhifinto v. Olivo Constr. Co., 221 N.J. 443, 453 (2015); Ferolito

v. Park Hill Ass'n, 408 N.J. Super. 401, 407 (App. Div. 2009). An abuse of

discretion "arises when a decision is 'made without a rational explanation,

inexplicably departed from established policies, or rested on an impermissible

basis.'" Flagg v. Essex Cty. Prosecutor, 171 N.J. 561, 571 (2002) (quoting

Achacoso-Sanchez v. Immigration & Naturalization Serv., 779 F.2d 1260, 1265

(7th Cir. 1985)).

       "Reversal is warranted when 'the discretionary act was not premised upon

consideration of all relevant factors, was based upon consideration of irrelevant

or inappropriate factors, or amount[ed] to a clear error in judgment.'" Ferolito,

408 N.J. Super. at 407 (quoting Masone v. Levine, 382 N.J. Super. 181, 193

(App. Div. 2005)). However, we review a trial judge's legal conclusions de

novo. Occhifinto, 221 N.J. at 453.

      Rule 1-4:8(a) provides that when an attorney signs, files, or advocates a

"pleading, written motion, or other paper," that attorney "certifies that to the best

of his or her knowledge, information, and belief":

             (1) [T]he paper is not being presented for any improper
             purpose, such as to harass or to cause unnecessary delay
             or needless increase in the cost of litigation;


                                                                             A-1411-18T2
                                         5
            (2) the claims, defenses, and other legal contentions
            therein are warranted by existing law or by a non-
            frivolous argument for the extension, modification, or
            reversal of existing law or the establishment of new
            law;

            (3) the factual allegations have evidentiary support or,
            as to specifically identified allegations, they are either
            likely to have evidentiary support or they will be
            withdrawn or corrected if reasonable opportunity for
            further investigation or discovery indicates insufficient
            evidentiary support; and

            (4) the denials of factual allegations are warranted on
            the evidence or, as to specifically identified denials,
            they are reasonably based on a lack of information or
            belief or they will be withdrawn or corrected if a
            reasonable opportunity for further investigation or
            discovery indicates insufficient evidentiary support.

Under Rule 1:4-8(b)(1), "[a] court may impose sanctions upon an attorney if the

attorney files a paper that does not conform to the requirements of Rule 1:4-8(a),

and fails to withdraw the paper within twenty-eight days of service of a demand

for its withdrawal." United Hearts, L.L.C. v. Zahabian, 407 N.J. Super. 389,

389 (App. Div. 2009).

      However, "[t]he nature of conduct warranting sanction under Rule 1:4-8

has been strictly construed[.]" First Atl. Fed. Credit Union v. Perez, 391 N.J.

Super. 419, 432 (App. Div. 2007).       The term "frivolous" has a restrictive

meaning. McKeown-Brand v. Trump Castle Hotel & Casino, 132 N.J. 546, 561


                                                                          A-1411-18T2
                                        6
(1993). Such sanctions should not be imposed just because a party loses his or

her case. Tagayun v. AmeriChoice of N.J., Inc., 446 N.J. Super. 570, 580 (App.

Div. 2016). Instead, "[a] claim will be deemed frivolous or groundless [only]

when no rational argument can be advanced in its support, when it is not

supported by any credible evidence, when a reasonable person could not have

expected its success, or when it is completely untenable." Belfer v. Merling,

322 N.J. Super. 124, 144 (App. Div. 1999). An award of attorney's fees and

costs is not warranted where the plaintiff "had a reasonable, good faith belief in

the merits of the action." Wyche v. Unsatisfied Claim & Judgment Fund of N.J.,

383 N.J. Super. 554, 561 (App. Div. 2006).

      We conclude the judge did not abuse her discretion. She reiterated that

this court, in Karcich I, determined the litigation privilege applied, and she

found there was no basis for the underlying complaint against Karcich. She

stated: "In addition, if there was to be an expansion of the law to include . . .

Karcich's activity, [plaintiffs] never argued [such] before this [c]ourt or the

Appellate Division." The motion judge further emphasized that:

            [Plaintiffs' counsel] says one other thing . . . "[t]he
            complaint of this matter was filed in good faith in
            accordance with . . . the client's direction[."] So . . .
            because we didn't have discovery, I don't know whether
            [plaintiffs' counsel] advised [plaintiffs] against it or
            advised [his client] of the likelihood of the dismissal

                                                                          A-1411-18T2
                                        7
             because of the litigation privilege, especially after the
             letter was received and [counsel] became aware of the
             law regarding that, so we don't know that, because
             [plaintiffs' counsel] and his client declined to proceed
             with the discovery that I requested that could [have]
             analyze[d] this claim of frivolous litigation.

The record supports the judge's findings.

      Moreover, in Karcich's appendix, there are three letters written by

Karcich's attorney, warning plaintiffs' counsel that the complaint was frivolous

because the litigation privilege protected Karcich.      Despite these warnings,

plaintiffs' counsel proceeded with the litigation. The motion judge properly

stated that plaintiffs did not make any arguments to extend the law before her or

this court in Karcich I. Thus, we conclude the judge correctly imposed sanctions

on plaintiffs.

                                        II.

      For the first time on appeal, plaintiffs contend the judge erred in granting

attorney's fees to a self-represented firm, claiming Karcich represented himself

throughout the litigation and "therefore is not entitled to an award of attorney's

fees pursuant to [Rule] 1:4-8 and the holding in Alpert, Goldberg, Butler, Norton

& Weiss, P.C. [v. Quinn], 410 N.J. Super. 510, 545 [(2009)]." We conclude that

this argument lacks merit to warrant discussion in a written opinion. R. 2:11-

3(e)(1)(E). We briefly add the following.

                                                                          A-1411-18T2
                                        8
       The New Jersey Supreme Court held that a self-represented litigant may

not claim attorney's fees for the litigant's own efforts in prosecuting a case.

Segal v. Lynch, 211 N.J. 230, 260-64 (2012). However, Segal focuses on

attorneys who solely represent themselves. Id. at 263-64.

      In this case, Karcich's counsel provided a certification in support of the

motion for sanctions. Counsel certified that, although she works for the law

firm Karcich founded, she and another attorney handled the case on Karcich's

behalf. In Karcich's certification for attorney's fees, he included a copy of these

attorneys' time entries and fees, and the costs incurred in his defense. It is clear

that Karcich did not represent himself; rather, he had two attorneys in his law

firm handle this litigation. Karcich himself is not entitled to attorney's fees

under Segal, but Segal does not prohibit Karcich's two attorneys' compensation.

Indeed, the judge appropriately reduced the award from $10,412.50 to $5653.62

to reflect the work performed by these two attorneys. 1 And there is nothing in

this record to suggest otherwise.




1
  Karcich has not cross-appealed from the order awarding fees, or otherwise
challenged the amount of the counsel fee.
                                                                            A-1411-18T2
                                         9
                                       III.

      Finally, on March 7, 2019, Karcich moved to compel transcripts for this

appeal, or in the alternative to dismiss the appeal. On April 5, 2019, we ordered

the parties to address Shimm in their merits briefs to determine whether Karcich

I precluded the motion judge from addressing Karcich's motion for sanctions.

375 N.J. Super. at 300. After reviewing the parties' merits briefs, we conclude

Shimm is inapplicable.

      In Shimm, this court addressed whether it should dismiss an appeal to

avoid piecemeal litigation. 375 N.J. Super. at 302. Shimm sued Toys From The

Attic, Inc. (Toys) after purchasing a preamplifier, alleging various fraud claims.

Ibid. The jury returned a verdict of no cause of action, and thereafter, Shimm

filed a timely motion for a new trial, which the judge denied on January 10,

2003. Ibid. On January 24, 2003, Toys filed a motion for attorney's fees and

costs pursuant to Rule 4:58-3 and N.J.S.A. 2A:15-59. Ibid. On January 30,

2003, before Toys' motion was heard, Shimm filed his notice of appeal. Ibid.

The judge denied Toys' motion without prejudice due to the pending appeal.

Ibid. Toys' failed to cross-appeal from that ruling or move for a remand. Ibid.

      Thereafter, after this court filed its judgment, Toys again moved for

attorney's fees and costs, which was denied. Id. at 303. Toys appealed that


                                                                          A-1411-18T2
                                       10
order, and this court dismissed the appeal because Toys failed to file a motion

for a dismissal or a remand in the first appeal. Id. at 304.

      Here, unlike Shimm, Karcich moved before this court to dismiss or

remand Karcich I for the judge to consider his motion for sanctions. We denied

Karcich's motion in our September 2016 order. It is clear that Karcich attempted

to have all issues "resolved below before final appellate consideration." Ibid.

Therefore, the motion judge correctly determined Karcich's motion for sanctions

after our decision in Karcich I.

      Affirmed.




                                                                        A-1411-18T2
                                       11